Simmons, C. J.

1. The bona fide holder for value of a negotiable promissory note who acquired title thereto before its maturity is entitled to enforce its collection against the maker, although the latter may have been induced to sign the note by means of false and fraudulent representations made by the original payee in the transaction which led to the giving of the note. Grooms v. Olliff, 93 Ga. 789.
2. The court was right in sustaining the certiorari, and there was no error in ordering a new trial in the magistrate’s court and in effect directing that upon the same state of facts there should be a finding in favor of the plaintiff. Judgment affii'med.